Case: 4:20-cr-00439-SRC-SPM Doc. #: 20 Filed: 08/31/20 Page: 1 of 10 PageID #: 27




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

 UNITED STATES OF AMERICA,                 )
                                           )
             Plaintiff,                    )
                                           )
       vs.                                 )   Cause 4:20CR439 SRC(SPM)
                                           )
 PATRICK COCKRELL                          )
                                           )
             Defendant.                    )


                                       ORDER

       On August 26, 2020, this matter came before the undersigned for a hearing

 on the United States’ motion for pretrial detention which was contested by

 defendant. (Doc. 4).

       Under the Bail Reform Act, a detention hearing shall be held on the

 government’s motion in a case involving (1) a crime of violence; (2) an offense

 carrying a penalty of life imprisonment or death; (3) a federal drug offense

 carrying a penalty of ten years or more; (4) a felony following convictions for two

 or more of the three foregoing offenses; or (5) any felony that is not otherwise a

 crime of violence that involves a minor victim, or that involves the possession or

 use of a firearm or destructive device or any other dangerous weapon or involves a

 failure to register as a sex offender. 18 U.S.C. §3141(f)(1). The court may hold a

 hearing on its own motion or the government’s motion in a case that involves

                                           1
Case: 4:20-cr-00439-SRC-SPM Doc. #: 20 Filed: 08/31/20 Page: 2 of 10 PageID #: 28




 serious risk of flight or a serious risk that the person will obstruct or attempt to

 obstruct justice; threaten, injure or intimidate or attempt to threaten, injure or

 intimidate a prospective witness or juror. 18 U.S.C. §3141(f)(2).

       In this case, defendant was initially charged in a complaint with a federal

 drug offense—distribution of fentanyl. As such, the United States was entitled to a

 detention hearing. The Bail Reform Act places upon the government a substantial

 burden of proof regarding whether a person should be detained:

       Only if the government shows by clear and convincing
       evidence that no release condition or set of conditions will
       reasonably assure the safety of the community and by a
       preponderance of the evidence that no condition or set of
       conditions under subsection (c) [of 18 U.S.C. § 3142] will
       reasonably assure the defendant's appearance can a defendant
       be detained before trial.

 United States v. Kisling, 334 F.3d 734, 735 (8th Cir. 2003) (quoting United States

 v. Orta, 760 F.2d 887, 891 & n. 20 (8th Cir. 1985) (en banc)).

       In determining whether there are conditions that will reasonably assure a

 defendant's appearance or the safety of the community, the Bail Reform Act

 requires consideration of: (1) the nature and circumstances of the offense charged;

 (2) the weight of the evidence against the defendant; (3) the history and

 characteristics of the defendant, including defendant’s past conduct, history

 relating to drug or alcohol abuse, and criminal history; and (4) the danger the




                                             2
Case: 4:20-cr-00439-SRC-SPM Doc. #: 20 Filed: 08/31/20 Page: 3 of 10 PageID #: 29




 defendant poses to any person or the community upon his release. 18 U.S.C. §

 3142(g).

       As the Eighth Circuit has explained, in passing the Bail Reform Act,

 Congress was “demonstrating its concern about ‘a small but identifiable group of

 particularly dangerous defendants.’” Orta, 760 F.2d at 890 (quoting S.Rep. No.

 225, 98th Cong., 1st Sess. 6-7). “The wide range of restrictions available ensures,

 as Congress intended, that very few defendants will be subject to pretrial

 detention.” Id. at 891. As the Orta Court explained: “[T]he legislative history

 stresses that the decision to provide for pretrial detention is in no way a derogation

 of the importance of the defendant's interest in remaining at liberty prior to trial. It

 is anticipated that pretrial release will continue to be appropriate for the majority

 of Federal defendants." Id. at 890 (citing S.Rep. No. 225, 98th Cong., 1st Sess. p.

 12) (emphasis in original).

       As the Supreme Court recognized in United States v. Salerno, 481 U.S. 739,

 755 (1987), “[i]n our society liberty is the norm, and detention prior to trial or

 without trial is the carefully limited exception . . . .” As such, “[d]oubts regarding

 the propriety of release should be resolved in favor of the defendant." United States

 v. Motamedi, 767 F.2d 1403, 1405 (9th Cir. 1985).

       However, defendant in this case was initially charged by complaint with a

 federal drug offense that could result in a maximum statutory term of


                                             3
Case: 4:20-cr-00439-SRC-SPM Doc. #: 20 Filed: 08/31/20 Page: 4 of 10 PageID #: 30




 imprisonment of 20 years; and, not long after the detention hearing, a federal grand

 jury returned an indictment charging defendant with the same offense alleged in

 the complaint. As such, the government’s case is aided by a rebuttable presumption

 that no condition or combination of conditions will reasonably assure defendant’s

 appearance as required and the safety of the community. See 18 U.S.C.

 §3142(e)(3). Defendant has the burden to produce some evidence that there are

 conditions of release which will reasonably assure that he will not pose a danger to

 the community and will not flee. United States v. Abad, 350 F.3d 793, 797 (8th

 Cir. 2003). If the defendant produces such evidence, the statutory presumption

 does not disappear; rather, the court must consider the presumption along with all

 other evidence and determine whether the evidence as a whole supports pretrial

 detention. Id. Throughout all, the government retains the burden of proof

 described above, see id., and the defendant retains the presumption of innocence.

 18 U.S.C. § 3142(j).

                                     DISCUSSION

       After carefully considering all evidence of record, the written report

 submitted by Pretrial Services, and the arguments of counsel, and after weighing

 all of the factors under the Bail Reform Act, including the rebuttable presumption,

 I find that the United States has failed to demonstrate by the applicable standard




                                           4
Case: 4:20-cr-00439-SRC-SPM Doc. #: 20 Filed: 08/31/20 Page: 5 of 10 PageID #: 31




 that no conditions can reasonably assure the Defendant’s appearance or the safety

 of the community if Defendant is released.

       First, defendant has produced sufficient evidence to meet his burden of

 production; and thus, has overcome (but not completely eliminated) the

 presumption. Defendant demonstrated that he has a stable home plan and has

 financial and emotional support from his family and girlfriend, with whom he

 lives. He was in an educational program earlier in the year but it was terminated

 due to the ongoing pandemic. Defendant is involved in caring for his three children

 who reside in the St. Louis area. Although the instant charges may provide an

 incentive to flee, evidence that defendant has strong family and community ties to

 the St. Louis area, where he has lived his entire life, and evidence that, even if he

 wanted to flee, defendant lacks the financial wherewithal to do so, suggests that

 defendant is unlikely to flee.

       Defendant also produced sufficient evidence to rebut the presumption that

 no conditions would reasonably assure the community’s safety. In this case,

 defendant is charged with distribution of $200 worth of fentanyl to undercover

 DEA agents on August 19, 2020. Although the United States proffered evidence

 that defendant supplied fentanyl to an individual who died of an overdose the day

 before the agents’ controlled purchase from defendant, defendant is not currently

 charged with causing death. Defendant has one prior felony conviction for

                                            5
Case: 4:20-cr-00439-SRC-SPM Doc. #: 20 Filed: 08/31/20 Page: 6 of 10 PageID #: 32




 unlawful use of a weapon—a crime he committed when he was 18 years old. The

 charge arose from defendant’s possession of a concealed firearm, and there is no

 evidence defendant was engaged in any violent conduct in connection with the

 firearm possession. Although the evidence suggests defendant uses marijuana,

 there is no evidence he abuses alcohol or uses other illicit substances. Defendant’s

 girlfriend (who appeared at the video hearing) and defense counsel indicated their

 willingness to ensure defendant appears and otherwise comply with release

 conditions. In sum, because defendant has produced sufficient evidence to

 overcome the presumption, the Court must consider all of the factors set forth in

 section 3142(g) to determine whether detention is warranted.

       The nature and circumstances of the offense charged is a mixed bag. On one

 hand, Cockrell is undeniably facing a very serious charge—fentanyl distribution—

 and is alleged to have drawn the attention of law enforcement when he sold

 fentanyl to a person who subsequently died of a drug overdose. On the other hand,

 however, the specific charge before the Court appears to be limited to defendant’s

 activity on a single day—August 19th—when he allegedly sold approximately $200

 worth of fentanyl pills to undercover DEA agents. There is little evidence in the

 record that Cockrell engaged in any violent conduct or possessed any firearms at

 the time of his arrest for the charged offense.




                                            6
Case: 4:20-cr-00439-SRC-SPM Doc. #: 20 Filed: 08/31/20 Page: 7 of 10 PageID #: 33




       The government’s case appears to be strong in that it is based on a controlled

 buy by agents from the defendant and it appears defendant made incriminating

 statements at the time of his arrest.

       Defendant’s character, physical and mental condition, family and

 community ties, employment, past conduct, history relating to drug or alcohol

 abuse, criminal history and record concerning appearance at court proceedings is a

 mixed bag but weighs more in favor of release than detention. As noted above,

 Cockrell has strong family and community ties and has provided what appears to

 be a stable home plan with his girlfriend, who is gainfully employed and has

 pledged to continue supporting him financially. Cockrell was enrolled in an

 educational program before the pandemic and presumably could continue to pursue

 an educational program, perhaps virtually. Except for the felony conviction

 committed when he was 18 years old noted above, Cockrell’s criminal history

 consists mostly of misdemeanor and driving-related offenses. Although the

 Pretrial Services report reflects multiple probation violations, those violations, like

 the crime for which defendant was under supervision, were remote in time.

       Finally, the evidence presented suggests there may be some risk that, if

 released, Cockrell will sell drugs. However, the evidence presented is neither clear

 nor convincing that Cockrell’s release pending trial poses the type of danger to the

 community that Congress envisioned when it passed the expanded detention

                                            7
Case: 4:20-cr-00439-SRC-SPM Doc. #: 20 Filed: 08/31/20 Page: 8 of 10 PageID #: 34




 provisions in the Bail Reform Act. Congressional history demonstrates that the

 purpose of the expanded detention provisions in the Bail Reform Act is to

 authorize detention “where there is a strong possibility that a person will commit

 additional crimes if released.” H.R.Rep. at 7, U.S.Code Cong. & Admin.News at

 3189. The statutory “safety of the community” language “refers to the danger that

 the defendant might engage in criminal activity to the detriment of the community”

 in which continued drug trafficking is of particular concern. H.R.Rep. 12–13,

 U.S.Code Cong. & Admin.News at 3195–96. Congressional history makes clear

 that the rebuttable presumption for drug offender provisions were particularly

 focused on “persons charged with major drug felonies” who are “often in the

 business of importing or distributing dangerous drugs” and because of the nature of

 this criminal activity they pose a “significant risk of pretrial recidivism.” H.R.Rep.

 at 20, U.S.Code Cong. & Admin.News at 3203.

       Here, there is strong evidence that Cockrell distributed fentanyl—a drug

 widely recognized as a “dangerous drug.” However, the conduct alleged

 (including the events leading up to the undercover purchase) span a period of two

 days and appear to involve a relatively small quantity of drugs. The narrow charge

 against Cockrell and very limited information provided by the government

 regarding the scope of his suspected drug trafficking activities, do not add up to




                                           8
Case: 4:20-cr-00439-SRC-SPM Doc. #: 20 Filed: 08/31/20 Page: 9 of 10 PageID #: 35




 clear and convincing evidence that Cockrell is a major drug trafficker who is

 regularly engaged “in the business of importing or distributing dangerous drugs.”

       In sum, the record in this case falls short of clear and convincing evidence

 that no conditions would reasonably assure the safety of the community if

 defendant is released. The record before this Court also does not demonstrate, by a

 preponderance of the evidence, that there are no conditions that would reasonably

 assure defendant’s appearance if he is released.

       Accordingly,

       IT IS HEREBY ORDERED that the United States’ motion for pretrial

 detention (Doc. 4) is DENIED.

       IT IS FURTHER ORDERED that the undersigned will hold a bond

 execution hearing via Zoom on Wednesday, September 2, 2020, at 1:30 p.m.

 Members of the general public who wish to listen in to the hearing are directed to

 call the following number: 1-669-254-5252, Meeting ID: 161 928 6499. Pursuant

 to Local Rule 13.02, all means of photographing, recording, broadcasting, and

 televising are prohibited in any courtroom, and in areas adjacent to any courtroom,

 except when authorized by the presiding judge. This includes proceedings ordered

 by the Court to be conducted by telephone or video.




                                          9
Case: 4:20-cr-00439-SRC-SPM Doc. #: 20 Filed: 08/31/20 Page: 10 of 10 PageID #: 36




                                        SHIRLEY PADMORE MENSAH
                                        U.S. MAGISTRATE JUDGE

 Dated: August 31, 2020.




                                        10
